Citation Nr: 9934282	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  99-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for heart disability, 
secondary to service-connected gunshot wound (GSW) of the 
chest.  

3.  Entitlement to service connection for left lung 
disability, secondary to service-connected GSW of the chest.

4.  Entitlement to an increased evaluation for residual GSW 
postoperative scar of the chest, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for residual GSW 
limitation of motion of the left shoulder, with retained 
foreign body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1967. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in St. Paul, Minnesota (RO), which held that 
new and material evidence had not been submitted to reopen 
claims for service connection for rheumatoid arthritis and 
heart disability, each secondary to a service-connected 
gunshot wound (GSW) of the chest; and denied an increased 
evaluation for residual GSW scar of the chest.  

During the pendency of the appeal, a December 1998 statement 
of the case/rating decision reopened the claim for heart 
disability, secondary to service-connected GSW, and denied it 
on the merits.  The Board notes that irrespective of such RO 
determination, the issue of new and material evidence must be 
addressed in the first instance by the Board because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet.App. 1 
(1995).  On review of the record, the Board agrees with the 
RO's finding of new and material evidence to reopen the claim 
and will consider the issue de novo.

The December 1998 RO statement of the case/rating decision 
also found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
rheumatoid arthritis/spondylitis and denied an increased 
evaluation for residual GSW scar of the chest.

The Board also notes that during a June 1999 hearing before 
the undersigned Board member, the veteran contended that VA 
examinations of his heart were inadequate.  He noted that 
they were performed by the same doctor, who was not a 
cardiologist and who had already made up his mind against the 
veteran's claim.  Review of August 1997 and August 1998 VA 
examination reports reveals that all subjective and objective 
findings necessary for evaluation of the veteran's disability 
were observed and recorded, and thus the examinations appear 
complete and adequate.  In addition, the August 1998 
examination was a specialized cardiac examination.  
Accordingly, a new examination is not necessary for 
evaluation of the veteran's claim.

During the June 1999 travel Board hearing, the veteran also 
provided statements in which he desired to clarify his intent 
to raise a claim for service connection for disability of the 
chest cavity, to include the sternum and ribs.  This appears 
to raise a claim for service connection separate than the 
veteran's claim for rheumatoid arthritis.  As this issue has 
not been adjudicated, it is referred to the RO for 
appropriate action, to include clarification of the veteran's 
claim.  

The issues of entitlement to an increased evaluation for GSW 
residual postoperative scar of the chest; entitlement to an 
increased evaluation for limitation of motion of the left 
shoulder, with retained foreign body; and entitlement to 
service connection for left lung disability, secondary to 
service-connected GSW of the chest, will be addressed in the 
remand that follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained by 
the RO.

2.  The veteran's claim for service connection for heart 
disability, secondary to service-connected GSW of the chest, 
is not plausible.

3.  An unappealed May 1996 rating decision denied service 
connection for rheumatoid arthritis, secondary to the 
veteran's service-connected GSW of the left chest. 

4.  Evidence added to the record since the May 1996 rating 
decision is duplicative or cumulative of evidence previously 
of record and is not so significant, when viewed in 
conjunction with the evidence previously of record, that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSION OF LAW

1.  The veteran's claim for service connection for heart 
disability, secondary to service-connected GSW of the chest, 
is not well-grounded.  38 U.S.C.A. § 5107(b)(West 1991).  

2.  Evidence received since the May 1996 denial of service 
connection for rheumatoid arthritis, secondary to service-
connected GSW of the chest, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38  
C.F.R. §§ 3.102, 3.156(a) (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that when he incurred a 
January 1964 GSW to the chest, his heart was nicked by the 
bullet.  He contends that, while this may not have resulted 
in his cardiac disease, it would have resulted in some damage 
to his heart.  In addition, the veteran continues to maintain 
that he suffers from rheumatoid arthritis a result of his 
active service or his service-connected GSW to the chest.  
Accordingly, a favorable determination is requested.


I.  Entitlement to service connection for heart disability, 
secondary to service-connected GSW of the chest.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a heart 
disability, secondary to service-connected GSW of the chest.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
secondary service connection for heart disability to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of current heart disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of 
incurrence or aggravation of a disease or injury due to 
service-connected disability, as shown through lay or medical 
evidence.  Finally, there must be evidence of a nexus between 
the service-connected disability, injury or disease and the 
current heart disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that he incurred a 
GSW of the chest in January 1964.  The report of a January 
1964 private surgical operation provides a pre- and post-
operative diagnosis of bullet wound.  The report provides 
that the bullet had "nicked and bruised the pericardium" of 
the veteran's heart.

The veteran's post-service private and VA medical records do 
show a current diagnosis of heart disability.  However, they 
do not provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current heart 
disability and a service-connected disability or an injury or 
clinical manifestations during active service.  Ideally, such 
an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of such a relationship in this 
case, the veteran's claim for service connection for a heart 
disability, to include as secondary to service-connected GSW 
of the chest, is not well-grounded and the appeal must be 
denied.

There is no evidence that the nicking and bruising noted in 
1964 has aggravated or caused the veteran's current heart 
disease.  Moreover, the record contains no diagnosis of 
evidence of any heart damage, condition, disability, findings 
or symptoms that have been related to the nicking and 
bruising noted in 1964.

For example, outpatient VA treatment records dated from 1990 
through 1998 reflect relevant diagnoses and impressions of 
CAD, ventricular dysfunction, and areas of ischemia.  These 
records provide no opinion as to any nexus between the 
veteran's GSW and any current cardiac findings.  

The report of an April 1996 VA cardiac examination provides a 
conclusion by the examiner that there was no sign of any 
significant cardiac pathology related to the veteran's GSW.  

The report of an August 1997 VA general medical examination 
includes a complete summary of the relevant medical facts of 
the case.  Physical examination resulted in an assessment of 
status post penetrating gunshot wound, xiphoid bone, with 
subsequent migration of bullet superiorly and anteriorly with 
presumptive lung contusion and hemorrhage, and adhesion of 
undersurface of heart historically according to the veteran.  
The examiner provided an opinion that he could not assign an 
aggravating or a direct causal link between the veteran's 
coronary disease, his heart failure at the present time, and 
the gunshot wound of his chest.  The examiner also commented 
that after pondering the nature of the veteran's gunshot 
wound, he did not believe that it was plausibly related to 
his present cardiac difficulties, nor had it been an 
aggravating factor.  

The report of an August 1998 VA examination includes a 
complete summary of the relevant medical facts of the 
veteran's case, including the January 1964 private surgical 
report.  Physical examination resulted in a diagnosis of 
status post penetrating gunshot wound, bullet wound, to the 
chest, entering at the xiphoid process and lodging in the 
left shoulder periarticular tissues with a history of 
"nicking the pericardium."  The examiner commented that the 
gunshot wound apparently did not contuse the heart and that 
there was no relation between the gunshot wound and the 
veteran's subsequent coronary artery disease, congestive 
heart failure, heart attacks, etc.  He also provided his 
belief that the veteran's gunshot wound had no relation to 
his cardiac disease.  

The Board recognizes that the veteran has made his own 
contentions in correspondence received by VA, during a July 
1998 RO personal hearing, and during a June 1999 hearing 
before the undersigned Board member.  The veteran alleges 
that the 1964 bullet wound resulted in damage to his heart.  
He has noted that while he realizes that his current heart 
disease could not be attributed to his 1964 injury, some 
residual damage did result.  He asserted that a doctor 
informed him in 1964 that he would eventually have heart 
problems due to the bullet wound, and that since then a 
doctor has told him that the 1964 GSW did result in heart 
damage.  He has also explained that heart disease did not run 
in his family, and therefore his own heart disease was likely 
the result of the GSW.  

While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology, nor to relay an opinion of a medical physician.  
Id.  Accordingly, his testimony does not constitute competent 
medical evidence that he now has cardiac disease or indeed 
any cardiac disability or condition as the result of the 
January 1964 gunshot wound.  

Because of the lack of competent medical evidence linking the 
veteran's current cardiac disability to a service-connected 
disability or his active duty, his claim is not well-grounded 
and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Whether new and material evidence has been submitted to 
reopen a 
claim for service connection for rheumatoid arthritis.

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claims under a standard which 
has since been overruled by the Court in Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the initial analysis of his new and 
material claim under the new case law by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A May 1996 rating decision denied service connection for the 
claimed disability.  Evidence of record at that time included 
the veteran's service medical records, and private treatment 
records from 1990 to 1992.  In addition, the report of an 
April 1996 VA examination noted that there was no sign of any 
rheumatoid arthritis in the veteran's hands, knees or 
anywhere else on a clinical basis.  It was noted that there 
were no nodules or deformities, and no clinical evidence for 
any acute arthritis or chronic arthritis at the present time.  

The May 1996 rating decision became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet. App. at 206 - 207.  If the claim is well-
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

Evidence submitted since the May 1996 rating decision 
consists in part of the report of a January 1964 private 
surgical operation for the service-connected GSW wound.  This 
report is negative for any nexus between the veteran's GSW 
and his current rheumatoid arthritis.  

Outpatient VA treatment records dated from 1990 through 1998 
are negative for complaints, findings, symptoms, or diagnoses 
of rheumatoid arthritis.  

The report of an August 1997 VA general medical examination 
provides an assessment of rheumatoid variant, rheumatoid 
spondylitis involving the back and lower legs, quiescent at 
this time.  Radiographic examination of the back and pelvis 
did not substantiate a diagnosis of rheumatoid spondylitis.  
The examiner commented that the veteran's rheumatoid 
arthritis was totally unrelated to the gunshot wound.  After 
pondering the nature of the veteran's gunshot wound, the 
examiner concluded that he did not believe that it was 
plausibly related to his present rheumatic difficulties nor 
had it been an aggravating factor.  

During a July 1998 RO personal hearing, the veteran testified 
that he believed his rheumatic arthritis was the result of 
his GSW and the resulting thoracotomy.

According to the report of an August 1998 VA cardiac 
examination, there was no evidence of rheumatoid arthritis, 
ulnar deviation, thickening of the small joints in the hands, 
etc.  The examiner commented that the veteran did not have 
rheumatoid arthritis, by clinical examination.  In addition, 
radiographic examination of the low back conducted at that 
time resulted in an impression that no evidence for 
rheumatoid spondylitis, or sacroiliitis was seen.  Mild 
degenerative changes were seen at L4-5 and L5-S1.  
Radiographic examination of the left shoulder was normal 
other than a metallic foreign body compatible with a bullet 
in the posterior soft tissues of the left shoulder.  

The evidence added to the record since the May 1996 rating 
decision is new in that it was not previously of record, but 
it is not material to the veteran's claim for service 
connection for rheumatoid arthritis.  The additional evidence 
does not address what was missing at the time of the May 1996 
rating decision, even when considered with the record as a 
whole.  What was missing at the time of the May 1996 rating 
decision was competent (medical) evidence that the veteran 
had current rheumatoid arthritis incurred as a result of his 
active military service or his service-connected GSW of the 
chest.  

The recently submitted evidence does not provide this nexus 
evidence.  The additional private and VA medical evidence 
does not provide a nexus between the veteran's service or 
service-connected GSW and rheumatoid arthritis.  In fact, the 
August 1997 VA examination report specifically provides that 
there was no such nexus.  The August 1998 VA examination 
report provides that the veteran did not even have rheumatoid 
arthritis.

The various written and oral statements from the veteran are 
credible.  However, this testimony fails to link current 
rheumatoid arthritis to his service, his service-connected 
GSW of the chest, or treatment for his GSW.  As a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  Consequently, his own 
assertions as to a nexus are not material and do not warrant 
reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for 
rheumatoid arthritis.


ORDER

Evidence of a well-grounded claim for service connection for 
heart disability, secondary to service-connected GSW of the 
chest, not having been received, the appeal is denied.  

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for rheumatoid arthritis is denied.


REMAND

During the travel Board hearing, the veteran voiced 
disagreement with an April 1999 rating decision purportedly 
denying, but which actually deferred adjudication of, service 
connection for left lung disability as a residual of the GSW, 
and granting service connection for limitation of motion of 
the left shoulder, with retained foreign body, with an 
assigned evaluation of 10 percent, effective July 1998.  The 
RO has not decided the lung disability issue, nor issued a 
statement of the case or supplemental statement of the case 
which addresses the left shoulder limitation of motion 
increased rating issue.  The Board finds that a remand for 
this action is necessary.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (1999); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).

The veteran's most recent VA examination addressing his scar, 
conducted in August 1998, mentions that the veteran had a 35 
cm left lateral thoracotomy scar and a central mid sternal 28 
cm bypass scar.  The scars were not specifically described.  
An earlier VA examination report addressing the veteran's 
scar, conducted in August 1997, notes a 30 cm healed midline 
sternotomy scar, in the middle of which was a 1 cm entrance 
wound at the site of the gunshot, as well as a 36 cm healed 
incision, nontender, etc. over the left anterolateral thorax.  
Neither examination report addresses the issue of resulting 
symptoms, and/or associated functional impairment, if any.

During the June 1999 hearing before the undersigned Board 
member, the veteran maintained, in substance, that the 
current 10 percent evaluation assigned for his GSW residual 
scar of the chest does not adequately reflect the severity of 
that disability.  He testified that the scar resulting from 
his GSW and the treatment it required is characterized by 
sharp, debilitating pain that felt like being stuck by a 
knife.  The veteran also noted adhesion, areas of numbness, 
and areas of hypersensitivity.  He said that wearing clothes 
during hot weather resulted in chaffing and rawness of the 
scar.  He also testified that pain from the scar interfered 
with the physical activities of employment. 

Regarding the veteran's testimony as to limitation of 
function due to his scar, the Board notes that his current 10 
percent evaluation for residual GSW scar is based on 
Diagnostic Code 7804, for a superficial scar that is tender 
and painful on objective demonstration.  However, scars may 
also be evaluated based on the limitation of function of the 
part affected.  Diagnostic Code 7805.  

In light of the veteran's complaints of functional limitation 
due to his service-connected GSW scar, the lack of a specific 
VA examination concerning the functional limitations 
resulting from such scar, and in order to give the veteran 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning his claim for entitlement to 
an increased evaluation for limitation of 
motion of the left shoulder, with 
retained foreign body, and give him an 
opportunity to submit additional evidence 
and/or argument in response and to 
perfect a timely appeal concerning these 
claims.

2.  The veteran should be afforded a VA 
examination by an appropriate examiner, 
to determine the current nature and 
severity of the veteran's service-
connected residual scars of a GSW to the 
chest or treatment therefore.  All 
indicated tests should be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  The examiner should 
assess the extent of functional and 
industrial impairment caused by the 
residual scar from the chest GSW, or 
treatment thereof.  The examiner is 
requested to identify and fully describe 
any residual scars, and address whether 
they are superficial, tender, or painful 
on objective demonstration, or limit 
function of the part affected.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to 
increased evaluation for residual GSW of 
the chest, fully considering and 
addressing the applicability of all 
relevant Diagnostic Codes, including 
Diagnostic Code 7805, and considering 
whether an extra-schedular evaluation is 
necessary.  If the benefit sought is not 
granted, where a timely notice of 
disagreement is of record, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


4.  The RO should also readjudicate the 
veteran's claims for entitlement to an 
increased evaluation for limitation of 
motion of the left shoulder, with 
retained foreign body, and entitlement to 
service connection for left lung 
disability, secondary to service-
connected GSW of the chest.  If these 
claims continue to be denied, and the 
veteran perfects a timely appeal 
concerning these issues, they should be 
returned to the Board for appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals







